UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 95-1178

                         THOMAS QUESNEL,

                      Plaintiff - Appellant,

                                v.

                  PRUDENTIAL INSURANCE COMPANY,

                      Defendant - Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Michael Ponsor, U.S. District Judge]                                                               

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                      Lynch, Circuit Judge,                                                    

                  and Casellas,* District Judge.                                                         

                                           

     John F. Moriarty,  Jr., with  whom Moriarty &  Neves was  on                                                                   
brief for appellant.
     Burton J. Fishman, with whom Tucker, Flyer & Lewis and Kevin                                                                           
Patrick Reilly were on brief for appellee.                        

                                           

                        September 25, 1995
                                           

                                                  

*  Of the District of Puerto Rico, sitting by designation.

          TORRUELLA,  Chief   Judge.  Plaintiff-appellant  Thomas                    TORRUELLA,  Chief   Judge                                             

Quesnel challenges the district court's dismissal of his wrongful

termination action, originally  brought in  state court,  against

his former employer, Prudential Insurance Company ("Prudential").

The  district  court  found  that  Quesnel's  claim  necessitated

analysis of  the  collective  bargaining  agreement  binding  the

parties,  and  accordingly  held the  claim  to  be preempted  by

federal labor law.  For the following reasons, we affirm.

                            BACKGROUND                                      BACKGROUND

          Quesnel  began  his  employment  at   Prudential  as  a

district agent, and  became a sales  manager in  1991.  He  later

returned  to the  level of  district agent  in September  of that

year.

          Throughout Quesnel's period  of employment,  Prudential

had a  collective bargaining agreement (the "CBA") with the Union

of Food and  Commercial Workers (the  "Union") which covered  all

"district  agents"  working for  Prudential, regardless  of union

membership.1  This CBA contained  the terms by which Prudential's

                                                  

1  Specifically, Article I of the CBA states:  

            The  Employer agrees  to and  hereby does
            recognize, to the extent required  by the
            National Labor Relations Act, as amended,
            The Union as the exclusive representative
            for the purposes of collective bargaining
            in  respect to rates of pay, wages, hours
            of  employment,  or  other conditions  of
            employment,   of   all  District   Agents                                                               
            employed or hereafter  to be employed  by
            the Employer . . . .

   (Emphasis added).

                               -2-

agents  were employed and compensated.   The CBA  also set forth,

inter  alia,   grievance  procedures,  which  provided   for  the                     

arbitration of grievances for  wrongful termination.  Quesnel and

Prudential  were also  parties to  a standard  Agent's Agreement,

which set forth the scope of the agency relationship.

          Quesnel was  terminated in March  1992.  He  filed this

action in Massachusetts  state court in  May 1994, claiming  that

Prudential  had terminated him for the purpose of denying him his

earned commissions, which, under Massachusetts law, is considered

a wrongful termination.  See Fortune National Cash Register  Co.,                                                                          

373 Mass. 96, 104-05 (1977).  Prudential  removed the case to the

United States  District Court for the  District of Massachusetts,

and  moved to dismiss Quesnel's claim on  the grounds that it was

preempted by federal  labor law  and that Quesnel  had failed  to

exhaust his  administrative remedies  available to him  under the

terms of the CBA.  Quesnel responded that he was not  a member of

the Union  and therefore not  a party  to the CBA.   Instead,  he

argued,   his  employment   relationship   with  Prudential   was

controlled  by the  Agent's  Agreement, which,  he asserted,  was

independent of the CBA,  and thus his claims were  not preempted.

Accordingly, Quesnel moved for remand to state court.

          On  February  1,  1995,   the  district  court  granted

Prudential's motion  to dismiss and denied  Quesnel's request for

remand.   The district court  ruled that because  "no court could

begin to address [Quesnel's] claims here without immersing itself

in  the CBA,"  Quesnel's state  law  claims were  preempted under

                               -3-

principles  of federal  labor  law.    The court  then  dismissed

Quesnel's claim because it  was governed by the NLRA  and because

Quesnel was time barred from any recovery.2

                            DISCUSSION                                      DISCUSSION

          A.   Standard of Review                    A.   Standard of Review                                           

          Appellate  review of a district court's dismissal under

Fed. R. Civ. P. 12(b)(6) is plenary.  We therefore apply the same

standard as did the district court, that "'a complaint should not

be  dismissed  for failure  to state  a  claim unless  it appears

beyond  doubt that  the plaintiff  can prove  no set of  facts in

support  of  his  claim  which would  entitle  him  to  relief.'"

Miranda v.  Ponce Fed'l  Bank, 948 F.2d  41, 44  (1st Cir.  1991)                                       

(quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).                                   

          B.   Preemption of Quesnel's Claim                    B.   Preemption of Quesnel's Claim                                                      

          The sole issue before us is whether Quesnel's state law

claims are preempted  as a matter  of law under    301(a) of  the

Labor-Management Relations  Act,  29 U.S.C.     185(a).3   It  is
                                                  

2   The CBA sets  forth grievance and  arbitration procedures for
wrongful termination.  Quesnel did not pursue these remedies, and
the  time  limit for  seeking relief  under  the CBA  has lapsed.
Finding that Quesnel was  subject to the CBA, the  district court
accordingly  dismissed his  claims for  failure to  exhaust these
administrative remedies.

3  Section 301(a) provides:

            Suits for violation of  contracts between
            an  employer  and  a  labor  organization
            representing  employees  in  an  industry
            affecting  commerce  as  defined in  this
            chapter,  or  between   any  such   labor
            organizations,  may  be  brought  in  any
            district  court  of  the   United  States
            having   jurisdiction  of   the  parties,

                               -4-

well-established that   301 completely preempts a state law claim

if  the resolution  of  the claim  necessitates  analysis of,  or

substantially depends on the  meaning of, a collective bargaining

agreement.  Lingle  v. Norge  Division of Magic  Chef, Inc.,  486                                                                     

U.S. 399, 405-06 (1988); Allis-Chalmers Corp. v.  Lueck, 471 U.S.                                                                 

202, 220 (1985); Magerer v. John  Sexton & Co., 912 F.2d 525, 528                                                        

(1st Cir. 1990).  

            1. Does Quesnel's claim require interpretation of the                      1. Does Quesnel's claim require interpretation of the                                                                           
               CBA?                         CBA?                             

          Assuming  Quesnel  is  subject  to  the  CBA,  we  must

determine whether  resolution of his  claims in the  instant case

necessitates  analysis  of,  or substantially  depends  upon  the

meaning of,  the CBA. If so, then his claims must be dismissed as

preempted in light of the foregoing principles.  Having carefully

examined the  CBA, we  think  that the  district court  correctly

found  that the CBA is  directly implicated in  any resolution of

Quesnel's claims.  The CBA sets  forth the terms and scope of the

employment  relationship of  all  district  agents,  encompassing

rates   of   pay,   wages,    and   conditions   of   employment.

Significantly,  the  CBA  sets  forth  grievance  procedures  for

alleged wrongful termination.   Determination of whether  Quesnel

was  indeed wrongfully  terminated,  and whether  his failure  to

follow  grievance procedures  set  forth in  the CBA  nonetheless

precludes  his claim would require a court, as the district court

                                                  

            without   respect   to   the  amount   in
            controversy  or  without  respect to  the
            citizenship of the parties.

                               -5-

found, to immerse itself  in the CBA's terms.   Interpretation of

the  CBA is  therefore  crucial to  any  resolution of  Quesnel's

claim.

                               -6-

            2. Is Quesnel subject to the CBA?                      2. Is Quesnel subject to the CBA?                                                       

          Because  we find  that resolution  of Quesnel's  claims

require interpretation  of the CBA,  his claims are  preempted if

Quesnel is indeed  subject to  the CBA's terms.   Quesnel  wisely

does not  dispute  this; rather,  he claims  that his  employment

relationship  with Prudential  was governed  not by the  CBA, but

solely by the Agent's Agreement, and  therefore his claims should

be  adjudicated in  state  court.   At  the very  least,  Quesnel

argues,  there  exists a  genuine issue  of  material fact  as to

whether he is subject to the CBA.4

          Whether  Quesnel is subject to the CBA is in this case,

however,  a  question of  law,  not  of fact.    See  Coll v.  PB                                                                           

Diagnostics Systems,  Inc., 50  F.3d 1115,  1122 (1st Cir.  1995)                                    

(interpretation of contract is a question of  law); Whitney Bros.                                                                           

v. Sprafkin,  3 F.3d  530, 534  (1st  Cir. 1993)  (same).   After                     

examining  the CBA and the Agent's Agreement, we conclude that it

is  clear  that Quesnel  is indeed  subject  to the  CBA's terms.

First,  the  CBA  was effective  on  the  date  Quesnel became  a

district agent, and by its terms encompasses "all District Agents

employed or  hereafter to  be employed" by  Prudential, including

those agents employed in the company's Massachusetts offices.
                                                  

4  Quesnel contends  that because the district court  went beyond
the pleadings by considering the CBA, the  Agent's Agreement, and
an affidavit  of Quesnel,  it was actually  treating Prudential's
motion  to dismiss as one for summary  judgment, and that we must
therefore  apply the  standard  of review  applicable to  summary
judgment decisions.  As we explain,  however, because we conclude
as  a  matter  of law  that  Quesnel's  claim  is preempted,  his
arguments  regarding  the  appropriate  standard  of  review  are
irrelevant.

                               -7-

          Second, regardless  of the fact that Quesnel  was not a

Union member, he  is a  member of the  bargaining unit for  whose

benefit  the CBA was  created.   The Union  was and  is obligated

under    9(a) of the  National Labor Relations  Act, 29 U.S.C.   

159(a), to represent the interests of all employees in collective                                                   

bargaining, including  nonmembers.  See  Vaca v. Sipes,  386 U.S.                                                                

171  (1967) (unions must fairly represent all employees in a unit

for which it is exclusive bargaining representative).  Therefore,

the fact that  Quesnel is not a Union member  does not remove him

from the bargaining unit  for whose benefit the CBA  was created.

See Saunders v.  Amoco Pipeline  Co., 927 F.2d  1154, 1156  (10th                                              

Cir.  1991) (individual employee is bound  by terms of collective

bargaining agreement even if not a union member).  Indeed, in his

brief  Quesnel essentially concedes that  he was a  member of the

bargaining  unit of  the CBA,  and maintains  that he  could have                                                                      

invoked  the  CBA's  grievance and  arbitration  procedures,  but

properly chose not to.  Quesnel cannot pick and  choose among his

avenues  of  remedy,  however;  having   been  a  member  of  the

bargaining  unit and  received  the  benefits  of the  CBA  while

employed,  Quesnel  cannot  now   disclaim  it.    The  grievance

procedures set forth  in the  CBA is exclusive  of other  dispute

resolution mechanisms.

          Finally,  we do  not think  that the  Agent's Agreement

displaces or in  any way  substitutes for the  CBA.  The  Agent's

Agreement does not deal  with terms and conditions  of employment

or  with  grievance procedures,  as does  the  CBA.   Rather, the

                               -8-

Agent's   Agreement   merely  delineates   Prudential's  business

policies applicable to district  agents.  Moreover, Articles XXVI

and XXVII of the CBA specifically reference and amend the Agent's

Agreement, a strong  indication that the Agent's Agreement is not

intended  to supplant,  but merely  to supplement,  the CBA.   We

therefore  find that Quesnel is subject  to the terms of the CBA,

and that his claims are, accordingly, preempted.

                            CONCLUSION                                      CONCLUSION

          For the foregoing reasons, we affirm.                                                        

                               -9-